Case 2:17-cv-02891-KM-JAD Document 46 Filed 01/15/20 Page 1 of 1 PageID: 690




                                        The Le gal Ce nter
                                      One Ri ver fr ont Pl a za
                                    New ar k, N ew Jer s e y 0 7 102
                                       Tel : (9 73 ) 643 - 70 00
                                       Fa x (9 73 ) 6 43- 65 00
                                                                                           101 Park Avenue
                                                                                                   28th Floor
                                                                                        New York, NY 10178
                                                                                         Tel: (212) 643-7000
                                                                                         Fax: (212) 643-6500
 Richard J. Sapinski
 Member
                                                                               100 Overlook Center, 2nd Floor
 Admitted In NJ                                                                          Princeton, NJ 08540
 Direct Dial: 973-643-5975                                                                Tel: (609) 227-4600
 Email: rsapinski@sillscummis.com                                                        Fax: (609) 227-4646



                                          January 15, 2020

VIA ECF

The Honorable Joseph A. Dickson, U.S.M.J.
United States District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07101

        Re:     United States of America v. David Moser, et al.
                No. 2:17-cv-02891-KM-JAD

Dear Judge Dickson:

        This office represents defendants David Moser and John Moser, co-executors of the Estate
of Walter Moser (collectively, “Defendants”). Defendants write to request a ten-day extension of
the briefing schedule set by the Court (see ECF No. 43) relating to plaintiff United States of
America’s (“Plaintiff”) motion for summary judgment and Defendants’ opposition to Plaintiff’s
motion for summary judgment. Due to the onset of the flu season and its effects, I respectfully
request a ten-day extension of the briefing schedule with Defendants’ opposition brief being due
on or before January 27, 2020 and Plaintiff’s reply brief being due on or before February 10, 2020.
Plaintiff’s counsel has consented to this request.

        We thank the Court for considering this request.

                                                        Respectfully submitted,

                                                          /s/Richard J. Sapinski

                                                        Richard J. Sapinski

cc: Ari Kunofsky, Esq. (via ECF)
